DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on November 15, 2021 has been entered. Claims 1, 3, 6 and 21-36 are pending in this application.

Claim Objections
Claims 23 and 31 objected to because of the following informalities:  
There are two dependent claim 23s in the claim set.  
Claim 31, line 8, the phrase “an opening in in the second surface” should be changed to - - an opening in the second surface - -.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an opening in in the second surface configured to receive liquid which leaks, in use, through a gap between an edge of the object and the structure, the opening located under, and covered at least in part by, at least a portion of the structure.” (emphasis added) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The last paragraph of claim 31 expressed “an opening in in the second surface configured to receive liquid which leaks, in use, through a gap between an edge of the object and the structure, the opening located under, and covered at least in part by, at least a portion of the structure.” The application as filed had never shown an opening in the second surface, which is located under, and covered at least in part by, at least a portion of the structure as claimed.
Claims 32-36 are rejected for their dependence on a rejected claim 31.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a movable table apparatus for a lithographic tool as claimed, more specifically the movable table apparatus comprising a structure arranged to have a first surface to be essentially co-planar with a top surface of the object when on the table; a second surface having a plurality of burls 20 arranged to support the 
	With regard to claim 24, the prior art of record does not anticipate nor render obvious to one skilled in the art a movable table apparatus for a lithographic tool as claimed, more specifically the movable table apparatus comprising a structure arranged to have a first surface to be essentially co-planar with a top surface of the object when on the table; a second surface having a plurality of burls arranged to support the object; and an aperture defined at least in part by the second surface, the aperture located underneath, and covered by, the structure, the aperture configured to receive liquid which leaks through a gap between an edge of the object and the structure, in combination with the other elements required by claim 24.
	Claims 3, 6, 21-23 and 25-30 are allowable by virtue of their dependency.

Response to Arguments
Applicant’s arguments, see the remark section, filed November 15, 2021, with respect to rejected under 35 U.S.C. §102(e), rejected under 35 U.S.C. §102(e) and obviousness-type double patenting have been fully considered and are persuasive.  The claim rejection in the previous Office Action (mailed date: August 27, 2021) has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MESFIN T ASFAW/Primary Examiner, Art Unit 2882